DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2021.
Applicant's election with traverse of Group I (Claims 1-11), Species B (Figs. 9-13) in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-II are in a single invention (e.g. have unity of invention). Applicant further argues that Species A-C also are of a single invention (e.g. have unity of invention).   This is not found persuasive because Groups I-II, and Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of a compressor, etc..., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR10-2017-0046967. The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the groups/species do not relate to a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first driving circuit (e.g. an electronic circuit comprising an inverter), second driving circuit (e.g. an electronic circuit comprising an electronic voltage booster), heat dissipation member (e.g. a heat sink, heat sink fin etc…) in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that a refrigerant pipe has a path along which a second refrigerant moves through the first and second driving circuits. It is unclear how a second refrigerant can move through a driving circuit. It is further unclear how the second refrigerant, without a claimed compressor, can move through the first and second driving circuits. 
 Claim 1 is interpreted such that the refrigerant pipe has a path through which the refrigerant, compressed by the claimed compressor moves, wherein the refrigerant is capable of cooling the first and second driving circuits via the heat dissipation member. 
Claims 2-11 are rejected in view of their dependence from claim 1. 
Claim 7 recites a refrigerant pipe comprising a first and second refrigerant that face each other. It is unclear how a pipe can comprise a first and second refrigerant, wherein the first and second refrigerant that face each other. It is further unclear if the first and second refrigerant of claim 7 refer to the first and second refrigerants recited in claim 1. Accordingly, claim 7 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido (JP2011220654A).
Regarding claim 1,
Kido teaches an outdoor unit 12 of an air conditioner 10, comprising: a compressor 30 configured to compress a first refrigerant introduced from an indoor unit 11 of the air conditioner; a condenser 42 configured to condense the first refrigerant compressed by the compressor; a first driving circuit (e.g. an inverter circuit, see par. 40, comprising element 75) configured to drive the compressor; a second driving circuit (e.g. a boosting/conversion circuit, see par. 35, comprising element 73) configured to regulate a voltage of the first driving circuit; and a cooling unit, wherein the cooling unit 60 comprises: a heat dissipation member 61 configured to come into thermal contact with the first driving circuit and the second driving circuit (see Fig. 3); and a refrigerant pipe 63 configured to be provided in the heat dissipation member (see Fig. 4), and have a path along which a second refrigerant moves through the first driving circuit and the second driving circuit (see Fig. 3).
Regarding claim 2,
Kido teaches wherein the first driving circuit comprises an inverter circuit (see par. 40), and the second driving circuit comprises a booster circuit (see par. 35).
Regarding claim 3
Kido teaches wherein the refrigerant pipe is configured to penetrate through an inside of the heat dissipation member (see Fig. 4).
Regarding claim 4,
Kido teaches wherein the path of the refrigerant pipe is configured to move in the order of the first driving circuit and the second driving circuit (see Fig. 3).
Regarding claim 5,
Kido teaches wherein the path of the refrigerant pipe traverses the first driving circuit and the second driving circuit multiple times (see Figs. 3-4).
Regarding claim 6,
Kido teaches wherein the path comprises a path along which the second refrigerant passing through the second driving circuit is introduced into the first driving circuit again (see Fig. 3).
Regarding claim 8,
Kido teaches a control box 50 that is provided with the first driving circuit and the second driving circuit, wherein at least one of the heat dissipation member or the refrigerant pipe is exposed outside the control box (see Fig. 3).
Regarding claim 9,
Kido teaches wherein the control box is provided with an opening (e.g. at element 70) that is at a location corresponding to at least one of the first driving circuit and the second driving circuit (see Fig. 3).
Regarding claim 10,
Kido teaches an exterior case 12a that houses the compressor, the condenser, and the control box.
Regarding claim 11,
Kido teaches wherein a material of the pipe comprises at least any one of copper, aluminum, or iron (see par. 38). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Doi teach a cooling unit for inverters/converter circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763